        Case 1:19-cv-01349-NBF Document 8 Filed 01/15/20 Page 1 of 8




         3Jn tbe Wnittb §sitaten ~ourt of jfeberal ~Iaint.s
                                        No. 19-1349T
                                  (Filed: January I 4, 2020)


                                            )
IBRAHIM AHMED,                              )      Pro Se; Dismissal for Lack of Subject
                                            )      Matter Jurisdiction; Rule l 2(b )(I);
              Pro Se Plaintiff,             )      Uniform Federal Lien Registration
                                            )      Act; Provisions of the Internal
V.                                          )      Revenue Service Restructuring and
                                            )      Reform Act; Tort Claims
THE UNITED STATES,                          )
                                            )
                     Defendant.             )
                                            )


                                  ORDER OF DISMISSAL

      Pending before the court is the United States' ("the government") motion to

dismiss the above-captioned case for lack of subject matter jurisdiction under Rule

12(b)(l) of the Rules of the United States Court of Federal Claims ("RCFC"). The

motion was filed on November 4, 2019. Mot. to Dismiss ("MtD") at I (Doc. No. 5). On

September 3, 2019, plaintiff, Mr. Ibrahim Ahmed, filed a complaint in this court

challenging various federal tax liens filed by the Internal Revenue Service ("IRS") in the

state of Georgia. Comp!. at 3 (Doc. No. !); App. to Comp!. at 2 (Doc. No. 1-2). In his

complaint, Mr. Ahmed alleges the IRS violated the Uniform Federal Lien Registration

Act ("UFLRA") by filing these liens on his property and rights to property. Comp!. at 2.

The UFLRA is a model act that has been adopted by a majority of states and provides a

centralized system of filing and indexing federal tax liens. UN!F. FED. LIEN


                                                               7018 1830 0001 4963 6526
        Case 1:19-cv-01349-NBF Document 8 Filed 01/15/20 Page 2 of 8




REGISTRATION ACT (UNJF. LA w COMM'N 1982). Georgia, where the liens for Mr.

Ahmed's property were filed, has not adopted the UFLRA but has adopted a lien

registration act modeled on the UFLRA's predecessor, the Federal Tax Lien Act. See GA.

Code Ann.§§ 44-14-570 to 44-14-574 (West 2019). Mr. Ahmed also alleges that the IRS

violated various provisions of the IRS Restructuring and Reform Act ("RRA") of 1998,

which amended the Internal Revenue Code ("I.R.C.") of 1986. Pub. L. No. 105-206, 112

Stat. 685. Specifically, Mr. Ahmed alleges violations ofl.R.C. §§ 6321, 6322, 6323,

6331, 7426, 7432, and 7433. In general, these provisions govern liens and the rights of

taxpayers. Finally, Mr. Ahmed alleges loss of property, loss of consortium, financial

undue hardship, emotional stress, pain and suffering, slander of credit, and financial

involuntary servitude. He is seeking $875,000.00 in penalties and interest. Comp!. at 2-6.

In its motion to dismiss, the government argues that all of Mr. Ahmed's claims must be

dismissed for lack of subject matter jurisdiction. For the reasons that follow, the

government's motion to dismiss is GRANTED.

I.     FACTS

       Mr. Ahmed contends that the IRS improperly filed federal tax liens on his property

for tax years 2013 through 2015, and/or failed to release those liens. App. to Comp!. at 2-

4, 12-13. Mr. Ahmed attaches a "Demand for Lien Removal," in which he asse1ts that the

federal income tax is voluntary, the I.R.C. was never properly enacted, and that he owes

no taxes as he has never been a federal employee, held public office, derived income

from a trade or business in the United States, and that he is not a United States person or



                                             2
        Case 1:19-cv-01349-NBF Document 8 Filed 01/15/20 Page 3 of 8




United States citizen. Id. at I 0-11. Mr. Ahmed seeks compensation for the alleged

violations of the UFLRA and damages under a variety of legal theories. Comp!. at 6.

II.    LEGAL ST AND ARDS

       The Tucker Act provides this court with jurisdiction over "any claim against the

United States founded either upon the Constitution, or any Act of Congress or any

regulation of an executive department, or upon any express or implied contract with the

United States, or for liquidated or unliquidated damages in cases not sounding in tort." 28

U.S.C. § 149l(a)(l). Because the Tucker Act "does not create any substantive right

enforceable against the United States for money damages," a plaintiff must also rely on a

relevant money-mandating federal statue, regulation, or provision of the Constitution to

establish jurisdiction. Vondrake v. United States, 141 Fed. Cl. 599, 601 (quoting United

States v. Testan, 424 U.S. 392, 398 (1976)), ajf'd sub nom. Drake v. United States, No.

2018-2135, 2019 WL 5960464 (Fed. Cir. Nov. 13, 2019). Courts have an independent

obligation to determine whether subject matter jurisdiction exists, and if the court lacks

jurisdiction, it cannot proceed with the action and must dismiss the case. Hertz Corp. v.

Friend, 559 U.S. 77, 94 (2010); Vondrake, 141 Fed. CJ. at 602.

       Mr. Ahmed, as plaintiff, must establish jurisdiction by a preponderance of the

evidence. Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011)

(citing Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988));

see also Estes Express Lines v. United States, 739 F.3d 689,692 (Fed. Cir. 2014)

(holding that plaintiff in the Court of Federal Claims bears the burden of establishing

subject matter jurisdiction by a preponderance of the evidence). Although a plaintiff

                                             3
        Case 1:19-cv-01349-NBF Document 8 Filed 01/15/20 Page 4 of 8




acting pro se is generally held to "less stringent standards" of pleading than those of a

lawyer, Mone v. United States, 766 F. App'x 979, 986 (Fed. Cir. 2019) (quoting Haines

v. Kerner, 404 U.S. 519,520 (1972)), this liberal standard does not extend to a prose

plaintiff's jurisdictional burden, which must be proven by a preponderance of the

evidence, Trusted Integration, 659 F.3d at 1163. Fid. & Guard. Ins. Underwriters, Inc. v.

United States, 805 F.3d 1082, 1087 (Fed. Cir. 2015); Henke v. United States, 60 F.3d

795, 799 (Fed. Cir. 1997).

III.   DISCUSSION

       A.     This Court Lacks Jurisdiction over Plaintiff's Claims under the
              UFLRA
       The UFLRA is a model act that has been adopted by a majority of states and

provides a centralized system of filing and indexing tax liens. The UFLRA "applies only

to federal tax liens and to other federal liens notices of which under any Act of Congress

or any regulation adopted pursuant thereto are required or permitted to be filed in the

same manner as notices of federal tax liens." UFLRA § 1. Mr. Ahmed's complaint

alleges that the IRS failed to comply with a requirement in the UFLRA that the Secretary

of the Treasury (or a delegate) certify notices of a federal tax lien. Comp!. at 3. The

government moves to dismiss his claims as beyond this court's jurisdiction. MtD at 3.

The government argues that this court does not have jurisdiction over the UFLRA

because it is a state law. Id. at 3-4. The court agrees with the government. As a

preliminary matter, Georgia has not adopted the UFLRA. Instead, it has adopted a lien

registration act modeled on the UFLRA's predecessor, the Federal Tax Lien Act. See GA.



                                              4
        Case 1:19-cv-01349-NBF Document 8 Filed 01/15/20 Page 5 of 8




Code Ann. §§ 44-14-570 to 44-14-574 (West 2019). As such, Mr. Ahmed incorrectly

invokes the UFLRA. Nonetheless, for the reasons that follow this court does not have

jurisdiction based on violations of the UFLRA in any event.

       As explained above, the UFLRA is implemented through state laws. Claims

founded on state law are "outside the scope of the limited jurisdiction of the [United

States] Court of Federal Claims." Soloway v. United States, 130 Fed. Cl. 400,405 (2017)

(quoting Sounders v. S.C. Pub. Serv. Auth., 1303,1307 (Fed. Cir. 2007)). It is well settled

that this court only has jurisdiction over claims against the United States "that are

founded upon the United States Constitution, afederal statute or regulation, or an express

or implied contract with the United States." 28 U.S.C. § 1491(a) (emphasis added);

Walby v. United States, 144 Fed. Cl. 1, 6 (2019) (citing United States v. White Mountain

Apache Tribe, 537 U.S. 465, 472 (2003)). Since the UFLRA, is a state law, not a federal

law, this court does not have jurisdiction over claims arising under the UFLRA.

       B.     Subject Matter Jurisdiction is Lacking over Plaintifrs Wrongful Levy
              and Illegal Collection Claims

       Mr. Ahmed also alleges violations of various statutes related to wrongful lien and

levy and illegal collection under the IRS RRA. Specifically, Mr. Ahmed challenges the

IRS's lien and levy actions under I.R.C. §§ 6321, 6322, 6323, and 6331, as well as the

procedural requirements set forth in I.R.C. §§ 7426, 7432, and 7433 regarding

proceedings by taxpayers and third parties against the IRS for unlawful collection

activities. Comp!. at 4-5; Reply at 1-3 (Doc. No. 6). The government moves to dismiss

his claims as beyond this court's jurisdiction, asserting that this court does not have


                                              5
        Case 1:19-cv-01349-NBF Document 8 Filed 01/15/20 Page 6 of 8




jurisdiction over wrongful levy and illegal collection of liens claims and claims for civil

damages asserting failure to release a lien, which must be brought in federal district court

under I.R.C. § 7433(a) ("[T]axpayer may bring civil action for damages against the

United States in a district court of the United States") and I.R.C. § 7432 ("[T]axpayer

may bring a civil action for damages against the United States in a district court of the

United States."). MtD at 4.

       The form and content of lien notices are controlled by federal law. I.R.C. §

6323(f)(3); Tolotti v. Comm 'r, 83 T.C.M. (CCH) 1436 (T.C. 2002) ("It is well settled that

the form and content of a Notice of Federal Tax Lien is controlled by Federal law."),

aff'd, 70 F. App'x 971 (9th Cir. 2003) (citing United States v. Union Cent. Life Ins. Co.,

368 U.S. 291,294 (1961)). The I.R.C. "permits taxpayers to bring lawsuits when 'any

officer or employee of the [IRS] recklessly or intentionally, or by reason of negligence,

disregards any provision of [the Internal Revenue Code], or any regulation promulgated

[thereunder]' in connection with federal tax collection." Woljfing v. United States, 144

Fed. Cl. 626,639 (2019) (quoting I.R.C. § 7433(a)). The I.R.C. also permits taxpayers to

bring lawsuits when "any officer or employee of the [IRS] knowingly, or by reason of

negligence, fails to release a lien." I.R.C. § 7432(a). Such actions, however, may only be

brought in federal district court. Woljfing, 144 Fed. Cl. at 639; Brennecke v. United

States, 145 Fed. Cl. 354, 356 (2019). The U.S. Court of Federal Claims is not a federal

district court. 28 U.S.C. § 451 (defining "district court" as those courts described in

chapter 5 of Title 28 of the United States Code); see also Ledford v. United States, 297

F.3d 1378, 1382 (Fed. Cir. 2002) ("The Court of Federal Claims is not a district court ...

                                              6
         Case 1:19-cv-01349-NBF Document 8 Filed 01/15/20 Page 7 of 8




."). As such, Mr. Ahmed cannot maintain his wrongful levy and illegal collection claims

here. Mr. Ahmed's claims under the IRS RRA therefore must be dismissed for lack of

jurisdiction.

       C.       Subject Matter Jurisdiction is Lacking over Plaintiff's Claims
                Sounding in Tort

       Finally, Mr. Ahmed's remaining claims must be dismissed for lack of subject

matter jurisdiction. The government argues that these claims are beyond this court's

jurisdiction on the grounds that these claims sound in tort. MtD at 4. The court agrees

with the government. It is well settled that this court does not have jurisdiction over tort

claims. 28 U.S.C. § 1491(a)(l) (providing that this court has jurisdiction over claims "not

sounding in tort"). Instead, such claims must be commenced in federal district courts. 28

U.S.C. § 1346(b)(l); see also US. Marine, Inc. v. United States, 722 F.3d 1360, 1372

(Fed. Cir. 2013) (holding that the Court of Federal Claims does not have jurisdiction over

tort claims); Simmons v. United States, 71 Fed. Cl. 188, 194 (2006) (holding that the

Court of Federal Claims lacked jurisdiction over tort claims for loss of consortium,

mental anguish, undue stress, pain and suffering). Mr. Ahmed's claims sounding in tort

must be dismissed for lack of subject matter jurisdiction.

                                      CONCLUSION

       Because this court does not have subject matter jurisdiction over any of the claims

in Mr. Ahmed's complaint, the government's motion to dismiss is GRANTED. The

Clerk of Court is directed to dismiss Mr. Ahmed's complaint for lack of subject matter




                                              7
          Case 1:19-cv-01349-NBF Document 8 Filed 01/15/20 Page 8 of 8




jurisdiction under Rule 12(b)(l) of the Rules of the United States Court of Federal

Claims.

       IT IS SO ORDERED.




                                            8
